Exhibit 99.3 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED MARCH 31, 2 (AMOUNTS IN CANADIAN DOLLARS) MAY 11, 2012 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 and 2011 Dated: May 11, 2012 OVERVIEW Northcore Technologies Inc. (“Northcore” or the “Company”) provides enterprise level software products and services that enable its customers to purchase, manage and dispose of capital equipment. Utilizing award-winning, multi-patented technology, as well as powerful, holistic Social Commerce tools, Northcore's solutions support customers throughout the entire asset lifecycle.Northcore’s portfolio companies include Envision Online Media Inc. (“Envision”), a specialist in the delivery of content management solutions. Northcore owns 50 percent of GE Asset Manager, LLC (“GE Asset Manager” or “GEAM”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF).The principal and registered office of the Company is located at 302 The East Mall, Suite 300, Toronto, Ontario, Canada, M9B 6C7. This Management’s Discussion and Analysis (MD&A) for Northcore should be read with the unaudited condensed interim consolidated financial statements for the period ended March 31, 2012, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2011.This document was approved by the Board of Directors on May 11, 2012. DEVELOPMENTS IN THE FIRST QUARTER OF 2012 Northcore accomplished the following activities in the period: · Acquired Envision Online Media Inc., an Ottawa based Content Management specialist; · Appointed Paul Godin to role of Chairman of the Board of Directors; · Filed additional patents to support the proprietary implementation of Viral Accelerators to expand the scope of the Company’s existing patents in the delivery of online Dutch Auctions; · Entered into an agreement with a new Social Commerce client; · Renewed a hosting contract with a key enterprise client and one of the 10 largest companies in North America; · Designed and deployed a back end server platform to support the "Intelligent Agent" initiative for a major strategic partner; · Implemented a series of major enhancements into a customer deployment of Asset Seller liquidation platform; and · Hired a new account executive to focus on enterprise level business opportunities. 2 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 and 2011 Dated: May 11, 2012 INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this report may include comments that do not refer strictly to historical results or actions and may be deemed to be forward-looking within the meaning of the Safe Harbor provisions of the U.S. federal securities laws.These risks include, among others, statements about expectations of future revenues, cash flows, and cash requirements.Forward-looking statements are subject to risks and uncertainties that may cause our results to differ materially from expectations. These risks include: · The timing of our future capital needs and our ability to raise additional capital when needed; · Increasingly longer sales cycles; · Potential fluctuations in our financial results and our difficulties in forecasting; · Volatility of the stock markets and fluctuations in the market price of our stock; · The ability to buy and sell our shares on the OTC Bulletin Board; · Our ability to compete with other companies in our industry; · Our dependence upon a limited number of customers; · Our ability to retain and attract key personnel; · Risk of significant delays in product development; · Failure to timely develop or license new technologies; · Risks relating to any requirement to correct or delay the release of products due to software bugs or errors; · Risk of system failure or interruption; · Risks associated with any further dramatic expansions and retractions in the future; · Risks associated with international operations; · Problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; · Risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; · Fluctuations in currency exchanges; · Risks to holders of our common shares following any issuance of our preferred shares; and · The ability to enforce legal claims against us or our officers or directors. Other such risks as we may identify and discuss from time to time, including those risks disclosed in the Company’s Form 20-F filed with the Securities and Exchange Commission, and Management Information Circular, may also cause our results to differ materially from expectations. We encourage you to carefully review these risks, as outlined above, to evaluate your existing or potential investment in our securities. 3 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 and 2011 Dated: May 11, 2012 RESULTS OF OPERATIONS Comparison of the Quarters Ended March 31, 2012 and March 31, 2011 This section compares the unaudited consolidated financial results for the three months ended March 31, 2012 and March 31, 2011 and analyzes significant changes in the consolidated statements of operations and comprehensive loss and consolidated statements of cash flows. Overview:Northcore reported an Operational EBITDA loss of $356,000 for the first quarter of 2012, an improvement of $48,000 or 12 percent from the Operational EBITDA loss of $404,000 reported for the same quarter of 2011.An increase in revenues contributed to the reduction in Operational EBITDA loss during the quarter. Our loss for the first quarter of 2012 was $735,000, a loss of $0.003 per share, compared to a loss of $574,000 or $0.003 per share, for the same quarter of 2011.The increase in loss was attributed primarily to non-cash stock-based compensation, partially offset by higher revenues and lower interest expense. Revenues:Revenues are comprised of services (application development activities, social commerce solutions, software implementation and license fees, training and consulting, product maintenance and customer support) and application hosting fees. Revenues increased by $47,000 or 26 percent, to $230,000 for the quarter ended March 31, 2012, from $183,000 for the quarter ended March 31, 2011.The growth in revenues was attributed primarily to the increase in services revenues in connection with the implementation of social commerce solutions for clients. Income from GE Asset Manager, LLC:Income is derived from using the equity method of accounting to record the Investment in GE Asset Manager. Income from investments decreased by $17,000 or 49 percent, to $18,000 for the quarter ended March 31, 2012, from $35,000 for the same period of 2011.The decrease was due to lower earnings reported by the joint venture during the period. General and Administrative:General and administrative expenses include, primarily: all salaries and related expenses (including benefits and payroll taxes) other than technology staff compensation (which is included in customer service and technology expenses), and sales and marketing staff compensation (which is included in sales and marketing expenses), occupancy costs, bad debt expense, foreign exchange gains or losses, professional fees, insurance, investor relations, regulatory filing fees, and travel and related costs. General and administrative expenses increased by $64,000 or 17 percent, to $436,000 for the quarter ended March 31, 2012, as compared to $372,000 for the quarter ended March 31, 2011.The increase was attributed primarily to consulting and legal fees in connection with the acquisition of Envision and the filing of a series of patents related to the effective monetization of assets through new methods of Social Commerce. 4 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 and 2011 Dated: May 11, 2012 Customer Service and Technology:Customer service and technology costs include all salaries and related expenses associated with the provision of implementation, consulting, application hosting, support and training services.These costs amounted to $166,000 for the quarter ended March 31, 2012, as compared to $181,000 for the same quarter of 2011, a decrease of $15,000 or eight percent.The decrease in costs was due to capitalizing direct costs in connection with the development and enhancements made to the Group Purchase Platform. Sales and Marketing:Sales and marketing costs include all salaries and related expenses for our sales and marketing personnel as well as business development expenses such as advertising, sales support materials, and trade show costs.For the quarter ended March 31, 2012, sales and marketing costs amounted to $27,000, as compared to $69,000 for the quarter ended March 31, 2011, a decrease of $42,000 or 61 percent.In 2011, we engaged a sales executive in Europe to explore new business opportunities.This contract expired at the end of 2011 resulting in lower sales and marketing costs for the quarter. Stock-based Compensation: For the quarter ended March 31, 2012, stock-based compensation expense amounted to $343,000, an increase of $260,000 from the $83,000 recorded during the same period of 2011.The increase was due to the vesting of stock options, which were higher in the first quarter of 2012. Depreciation: Depreciation expense was $11,000 for the quarter ended March 31, 2012, slightly higher than $6,000 recorded for the quarter ended March 31, 2011.The increase was due to depreciating assets that were acquired during 2011. Interest Expense:Interest expense was $nil for the quarter ended March 31, 2012, compared to $81,000 for the same quarter of 2011.The decrease in interest expense was due to the Company extinguishing all secured notes and demand loans during 2011.The interest expense for 2011 included a cash interest expense of $45,000 and a non-cash accretion interest expense of $36,000 related to the Series L and N secured subordinated notes. Cash Flows from Operating Activities:Operating activities resulted in cash outflows of $197,000 for the first quarter of 2012, as compared to cash outflows of $392,000 for the first quarter of 2011. The improvement in cash outflows from operating activities was due to the increase in non-cash operating working capital as detailed in Note 11 of the unaudited condensed interim consolidated financial statements. Cash Flows from Investing Activities:Investing activities resulted in cash outflows of $107,000 during the first quarter of 2012, as compared to cash inflows of $50,000 for the same period of 2011.The acquisition of Envision and Kahootkids during the quarter resulted in the cash outflows, partially offset by cash distribution of $22,000 from the investment in GEAM.Cash inflows during the first quarter of 2011 were the result of cash distribution of $50,000 from the investment in GEAM. Cash Flows from Financing Activities: Financing activities generated cash inflows of $24,000 during the first quarter of 2012, as compared to $667,000 for the first quarter of 2011.Cash inflows of $24,000 during the first quarter of 2012 were realized from the exercise of stock options.Cash inflows during the first quarter of 2011 were the result of $838,000 proceeds from the equity private placement, $75,000 from warrants exercised and $36,000 from stock options exercised, partially offset by share issuance costs of $125,000, repayment of notes payable of $100,000 and interest payment of $57,000. 5 NORTHCORE TECHNOLOGIES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2012 and 2011 Dated: May 11, 2012 SUMMARY OF QUARTERLY RESULTS The following table sets forth certain unaudited consolidated statements of operations data for each of the eight most recent quarters that, in management’s opinion, consist of normal recurring adjustments, necessary for a fair presentation of the information presented. These operating results are not necessarily indicative of results for any future period and should not be relied on to predict future performance. Quarter ended Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, (in thousands of Canadian dollars, except per share amounts) Revenues $ Other income: Income from GE Asset Manager 18 15 18 1 35 11 4 7 Operating expenses: General and administrative Customer service and technology Sales and marketing 27 51 75 65 69 54 42 41 Stock-based compensation 83 77 Depreciation 11 12 8 6 6 6 5 5 Total operating expenses Loss from operations ) Finance costs: Interest on notes payable and secured subordinated notes - 10 20 28 45 54 39 32 Accretion of secured subordinated notes - 21 34 33 36 32 29 28 Total finance costs - 31 54 61 81 86 68 60 Other expenses (income) : Gain on settlement of debt - ) - Provision for impaired investment - Total other expenses - Loss and comprehensive loss for the period $ ) $ ) $ ) $ ) $
